DETAILED ACTION
Claims 1-3, 5-13, 16-21, and 23 are considered for examination. Claim 4, 14, 15, and 22 have been canceled and claims 1 and 13 amended. Claim 23 is new.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority


Applicant’s claim for the benefit of a prior-filed provisional application 62/235,432 filed 9/30/2015 is acknowledged and satisfied in full for all claims barring any rejections made under § 112(a) herein. 
Response to Arguments
Applicant's arguments filed 2/1/2021 have been fully considered but they are not persuasive.
Previous informalities have not been resolved upon amendment and are included herein.
In response to applicant's arguments under 35 U.S.C. §112(a) on page 7-8, that ¶ [0023] provides sufficient description for the claim limitation “time shifted”, The Office finds this argument non-persuasive. The noted paragraph [0023] merely provides an example meaning of the term “time shifted” wherein video clips of how to get over certain portions of the game are index based on their time stamp for retrieval when a user playing the game requests help. This is not an explicit definition. However, as argued in the arguments on 6/22/2020 on page 9-10, the specification does not provide support for the interpretation that the system fast-forwards or rewinds said video clip to match the time stamp of the user requesting coaching help1. This feature is not supported in the specification and revision of the claim is required to overcome such interpretation. For at least this reason, the rejection is maintained in the present action. 
In response to applicant's arguments under 35 U.S.C. §103, on pages 9-11, that Onda et al. fails to disclose the automatic identification of videos in response to the user pausing the game, The Office finds this argument non-persuasive. The provided amendments attempt to require that coaching videos should be identified and provided to the user as soon as the user pauses the game, without requiring any additional input or category selection as found in Onda. However, the claims are still not commensurate Onda does not teach that the server is configured to automatically identify one or more coaching sessions in response to the another user pausing the game to cause the cloud gaming system to access the coach data to perform the automatic identify of the one or more coaching sessions. However, merely because the coaching videos are automatically identified in response to the user pausing the game does not mean the videos are identified in direct response to the user pausing the game and not also in response to the user selecting a video category of the request after pausing the game in [0256]-[0258] and Figure 17. The game still needs to be paused for the searching to be performed in the reference.  Claim 13 is not argued but is treated similarly as the phrase “in response to” does not require actions to be taken “only or solely because of”. For at least these reasons, the rejection is adapted and maintained below. For the purpose of promoting compact prosecution, an additional reference is identified in the alternative that meets the intended spirit of the claim as described below.
For at least these reasons, the previous combination of references is seen to read on the newly claimed invention and the rejection is adapted and maintained in the instant rejection. Details of the rejection are provided below.
Examiner’s response to arguments are intended to be compliant with each and every argument included within applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by applicant is/are considered acquiescent forthwith. 
Claim Objections
Claim 13 and dependent thereof are objected to because of the following informalities:  
Claim 13 recites the limitation “the select point in the game is identified by the server of the cloud gaming system for said automatic accessing for the pause in the gameplay by the user to use a coaching mode” in line 13-15 which should read “the select point in the game is identified by the server of the cloud gaming system for said automatic accessing by the pause in the gameplay by the user to use a coaching mode”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 13, and dependents thereof are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for the “rendering of the coaching session is time-shifted to approximate the select point in the game” for all embodiments encompassed by the limitation “time-shifted”. Examples in the specification are detailed for instances of the claimed invention relating to linking a pre-recorded video to a timestamp for a particular game and playing back the video based upon a similar timestamp of a video request in ¶ [0030], [0041], [0044], [0053], [0054], and [0056], however a method for fast-forwarding or rewinding coaching video content to constitute “time-shifting” in the fashion argued in the remarks on page 9 filed 6/22/2020 is not provided in the specification. To remedy such issue, examiner suggests (1) removing the limitation from the claims, (2) specifying that the time-shifting is merely timestamp indexing as described in the specification, or (3) pointing to the paragraphs in the specification wherein the above noted functionality is algorithmically described in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 10-13, 16, 17, 20-21, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Onda et al. (US Pub. 2016/0287987 A1), in view of Hit Box (2012)2, and additionally or alternatively, in view of Lee et al. (WO2017/030844 A1)3.
In re Claim 1, Onda et al. discloses: a method for enabling generation coaching videos for games that are streamed to clients from a cloud gaming system (At least at ¶ [0007] – [0012], Figures 2-8, and [0039] – [0115], wherein players share a game play video of an online game at particular time points which may be viewed and rated by other players. Specifically, see ¶ [0120] - [0124], wherein the user at a client device (1500) accesses a server (1100) to play a video game and uploads their game play videos , comprising, 
executing gameplay of a game at a server of the cloud gaming system, the execution of the gameplay being directed from a client device that is connected to the server, the execution of the gameplay includes streaming video and audio to the client device for presentation on the client (at least at Figure 2-3 and ¶ [0125] - [0147], wherein video and audio of the game are streamed to the client (1500) from the server (1100)); 
enabling a coaching mode, the coaching mode when activated starts to record the gameplay at the server […], the captured video of the user being received by the server and saved at the server to create a coaching video (at least at ¶ [0138] – [0147] and Figure 3-4, wherein a user’s game play video is recorded and posted to the server to create a coaching video for other user’s to observe and attempt to replicate to advance their personal gameplay. See also ¶ [0148] – [0151], [0152]-[0165], and Figures 5-7 and 13, ¶ [0218] – [0224]); 
generating a timestamp based on metadata that identifies a place in content interactivity in the game, the place in content interactivity includes maneuvers made in the gameplay for which the coaching video is related, the recorded gameplay and the coaching video defining a coaching session (at least in ¶ [0219]-[0221], [0234], [0235], and [0256] –[0262], wherein coaching session videos are indexed and searched based on highlight definition data (530) in [0262] which matches a requesting user’s game play state and keyword input, which includes both a time elapsed from a start of gameplay in [0158], [0220], and keywords about “a name of technique or magic used by player character” and video category information includes a description of maneuvers performed in the video game in [0221], therein videos are timestamped based on data identifying the time position in the game and what maneuvers are made in the game play. The provided videos provide coaching to users playing the game); 
and enabling posting of the coaching session to a coach database, the coach database being accessible by the server when another user requests coaching assistance for the game (at least at Figure 2, 5-7, 13 and ¶ [0138] – [0165], among others, wherein the gameplay video is posted to the video database for access by others when playing their respective games); 
the server of the cloud gaming system is configured to automatically identify one or more coaching sessions for a select point in gameplay for the game in response to the another user pausing the game to cause the cloud gaming system to access the coach database to perform the automatic identification of the one or more coaching sessions, the select point is identified by the server of the cloud gaming system from game sate of the gameplay by the another user when coaching help requested by the another user (at least in Figure 5, ¶ [0152]-[0160], ¶ [0219]-[0221], [0256] –[0262], and Figure 17, wherein coaching session videos are indexed and automatically searched by the server based on highlight definition data (530) of particular videos in [0262] matching a requesting user’s game play state information at the point their game is paused in [0256], which includes both a time elapsed from a start of gameplay in [0220], a game stage, and other information therein. See also Figure 13 and 5, wherein various video gameplay references are provided (30), (32), etc., at a particular point in a game. See also ¶ [0152] – [0165], particularly [0158], wherein (30) the searching operations performed by the cloud gaming server occur automatically based on the user request which includes gameplay play data/state in [0158] and the user’s video category selection (30), without a user manually searching for and identifying one or more coaching videos. Wherein this searching is performed in response to the user’s pause in gameplay which enables the user to select the coaching video category to cause the system to automatically search for coaching videos as in [0256]-[0258]);
rendering a selected coaching session from the one or more coaching sessions, the rendering is time-shifted so that the selected coaching session is rendered substantially at the select point in the gameplay for the game (at least at [0152]-[0165], and Figures 3-5, 7, wherein the coaching video is rendered for the user and is rendered at the same time point as the user within the video game to give them advice as to how an action can be performed).
Onda et al. is silent on, but Hit Box teaches: [an uploaded gameplay coaching video, wherein] the coaching mode when activated starts to record the gameplay at the server and capture of a video of a user at the client (at least at Figure 1 herein, wherein the video includes both gameplay and a video of the user utilizing a controller to perform the gameplay).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to include a video of a user utilizing a controller to perform the recorded gameplay video, as taught by Hit Box, for the purpose of demonstrating not only what gameplay actions should be performed but how the controller should be manipulated by the user to perform said gameplay actions for the benefit of increasing the pedagogic values of the coaching videos by providing more information to the user.

    PNG
    media_image1.png
    601
    1066
    media_image1.png
    Greyscale

Figure 1: Hit Box
Additionally or alternatively, pursuant to MPEP §2120(I)(A)&(B) in case there is a disagreement as to the scope of the phrase “in response to”, Lee et al. teaches: [a video game coaching retrieval system, for playback during a video game, comprising] the server of the cloud gaming system is configured to automatically identify one or more coaching sessions for a select point in gameplay for the game in response to the another user pausing the game to cause the cloud gaming system to access the coach database to perform the automatic identification of the one or more coaching sessions, the select point is identified by the server of the cloud gaming system from game sate of the gameplay by the another user when coaching help requested by the another user (at least at ¶ [0112] (1), wherein a user is stuck on a challenge in a video game (a), pauses the game (b), and the system anticipates that the user needs help (c), and automatically searches for relevant video game footage in the same situation (d), and the footage results are displayed and played back to the user after selection (e,f). See also [0073], wherein steps (2) and (3) are obviated in the invention and the searching of videos occurs directly after pausing). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to have the system search for and display relevant coaching videos as soon as the user pauses the game, for the purpose of providing relevant videos to the user as quickly as possible for the benefit of avoiding wasting a user’s time with extraneous input criteria and providing usable content more promptly.  
In re Claim 2, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the coaching mode, when enabled, causes generation of the timestamp to enable indexing of the coaching session to the game (at least at Figure 3 and 13, and ¶ [0212] – [0224], wherein the elapsed time from the start of the game play dictates which video is presented to the user. See also Figure 5 and [0158], wherein a video is provided to a gamer based on their playtime and the timestamp of the indexed video’s playtime. More examples throughout).
In re Claim 3, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the place in content interactivity is a portion of the game (at least at Figure 3-7 and 13, and ¶ [0152] – [0166], wherein the game play video is a certain elapsed time into the start of the game or constitutes a particular level, boss, event, or the like as discussed in regard to Figure 13).
In re Claim 5, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: generating a display window providing options of the one or more coaching sessions (at least at .
In re Claim 6, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein each coaching session is provided with an associating rating, the rating being produced based on ratings of the coaching session by users of the cloud gaming system (at least at Figures 5-7, 9, and ¶ [0130], [0241], wherein coaching sessions are provided praise ratings to produce the evaluation results of the videos to rank their quality. See also ¶ [0263] – [0271] and Figure 18, among others).
In re Claim 7, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the game is provided with a game identifier by the cloud gaming system, wherein at least the game identifier is used for one or more database lookups to a coach database, the database lookups identifying one or more coaching sessions for the select point in the game play for the game by the another user (at least at Figure 3, (570), wherein the game titles is included in the various metadata utilized to store and search for pertinent gameplay videos by users. See Figure 13 and ¶ [0145], [0124] – [0170], [0216] – [0224], etc.) ).
In re Claim 10, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Onda et al. further discloses: generating presentation of the recorded gameplay and the coaching video, the presentation showing the recorded gameplay in action and the user providing instruction regarding the game play, […](at least at Figure 5-7, wherein the recorded gameplay actions are presented along with the coaching video, as taught by Hit Box above). Onda et al. is silent on, but Hit Box teaches the recorded gameplay being rendered on a first portion of the screen and the coaching video being rendered on a second portion of the screen (at least as shown in Figure 1 herein). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to provides the gameplay video and user video in separate areas of a display, Hit Box, for the purpose of enabling a user to view both screens simultaneously for the benefit of increasing the amount of pedagogic information available to the gamer.
In re Claim 11, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Onda et al. further discloses: integrating a rating control in association with the coaching video (at least at Figures 5-7, 9, and ¶ [0130], [0241], wherein coaching sessions are provided praise ratings to produce the evaluation results of the videos to rank their quality. See also ¶ [0263] – [0271] and Figure 18, among others).
In re Claim 12, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Modified Onda et al. further discloses: integrating comments regarding the coaching video in associating with the coaching video, such that prior comments are visible, and new comments are enabled to be entered so that the new comments are associated with the coaching video (at least at Figures 5-7 and [0264], wherein comments may be entered by users viewing the videos and ¶ [0128], [0145], [0164], [0241], [0260], [0286],wherein a viewer may view the original comments left by others or the poster and add in their own comments to the gameplay video).
In re Claim 13, Onda et al. discloses: a method for operating gaming operations via a cloud gaming system (at least at ¶ [0007] – [0012], Figures 2-8, and [0039] – [0115], wherein players share a game play video of an online game at particular time points which may be viewed and rated by other players. Specifically, see ¶ [0120] - [0124], wherein the user at a client device (1500) accesses a server (1100) to play a video game and uploads their game play videos and view the game play videos of others stored in the video sharing database (1200) associated with meta data consistent with their current play information as in Figure 13, for example. See also ¶ [0125] – [0137] and Figure 2 for an overview of the uploading/viewing process, ¶ 0138] – [0151] and Figure 3-4 for an overview of the posting process, ¶ [0152]-[0166] and Figures 5-7 for an overview of the video viewing and commenting/interactive aspects of the invention, Figures 8 and [0167] – [0193] wherein the server processes are described, etc.), comprising, 
enabling gameplay of a game to a user that is registered to play games via the cloud gaming system, the cloud gaming system configured to execute the game on a server of the cloud gaming system in response to input control received from a client device of the user, the client device of the user having an internet connection to the server of the cloud gaming system and the server of the cloud gaming system is configured to send a stream of audio and video in response to execution of the game, SONYP251 51 PATENT APPLICATIONSCEA15097US01the audio and video stream being rendered on a screen associated with the client device (at least at Figure 2-3 and ¶ [0125] - [0147], wherein video and audio of the game are streamed to the client (1500) from the server (1100) via an internet connection, and is displayed to the client user via a screen display, wherein the user is registered via the cloud gaming system. See also [0171], [0117], etc.); 
pausing the gameplay of the game (at least at Figure 13 and 5, wherein various video gameplay references are provided (30), (32), etc., at a particular point in a game. See ¶ [0138] – [0160]. Also at least at [0263] – [0271], and Figure 5, wherein the gameplay is paused in order to view the gameplay of the recorded coaching video. See ¶ [0138] – [0190], among others);
accessing automatically by the server of the cloud gaming system a coach database in response to the pausing the gameplay, the access to the coach database includes a request by the server for coaching sessions for the game in association with a select point in the game, the select point in the game is identified by the server of the cloud gaming system for said automatically accessing by the pause in the gameplay by the user to use a coaching mode, the server uses game state from the gameplay by the user to identify the select point when the pause of the gameplay of the game occurs (at least in ¶ [0219]-[0221], [0256] –[0262], and Figure 17, wherein coaching session videos are indexed and automatically searched by the server based on highlight definition data (530) of particular videos in [0262] matching a requesting user’s game play state information at the point they pause their game in [0256], which includes both a time elapsed from a start of gameplay in [0158], [0220], a game stage, and other information therein. See also Figure 13 and 5, wherein various video gameplay references are also provided (30), (32), etc., by the user at a particular point in a game to aid in the automatically search operation. See also ¶ [0152] – [0165], and Figures 5-7, particularly [0158], wherein (30) the searching operations performed by the cloud gaming server occur automatically based on the user request which includes gameplay play data/state in [0158] and the user’s video category selection (30), without a user manually searching for and identifying one or more coaching videos. Wherein this searching is performed in response to the user’s pause in gameplay which enables the user to select the coaching video ; presenting coach options to the display screen of the client device, the coach options include one or more coaching sessions that relate to the select point in the game accessed by the server of the cloud gaming system (at least as described with respect to Figure 5, wherein various coaching gameplay videos are presented for user selection which were automatically retrieved by the server based on the user’s assistance request. See ¶ [0138] – [0168]); receiving a selection to render a coaching session from the one or more coaching sessions on the display screen of the user, the rendering of the coaching session is time-shifted to approximate the select point in the game, and each of the coaching sessions includes a recorded gameplay […] from a user that created the coaching session (at least at Figure 5-7, wherein the recorded gameplay is presented to the user upon selection. at least at [0152]-[0165], and Figures 3-5, 7, wherein the coaching video is rendered for the user and is rendered at the same time point as the user within the video game to give them advice as to how an action can be performed); and enabling resume of gameplay of the game after rendering of the coaching session (at least at ¶ [0269], wherein the user resumes gameplay of the game after viewing the gameplay video, more examples throughout).
wherein one or more coaching sessions are generated by other users of the cloud gaming system, and the cloud gaming system acts to index coaching sessions to timestamps, and each timestamp is based on metadata that relates to where in a game the coaching session relates, wherein the metadata identifies a place in content interactivity in the game and maneuvers made in gameplay” (at least in ¶ [0219]-[0221], [0234], [0235], and [0256] –[0262], wherein coaching session videos are indexed and searched based on highlight definition data (530) in [0262] which matches a requesting user’s game play state and keyword input, which includes both a time elapsed from a start of gameplay in [0220], and keywords about “a name of technique or magic used by player character” and video category information includes a description of maneuvers performed in the video game in [0221]).
Onda et al. is silent on, but Hit Box teaches: [an uploaded gameplay coaching video, wherein] the coaching mode when activated starts to record the gameplay [] and capture of a video of a user at the client; wherein  the vouching video includes video of controller inputs made to control the maneuvers made in the gameplay of the game, wherein the3 controller inputs have a direct relation to the maneuvers made in the game play (at least at Figure 1 herein, wherein the video captured by the system for a coaching session recording to provide to other user’s includes two recordings capturing both gameplay of a coach and a video of the coach manipulating their controller to execute the recorded gameplay).
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to include a video of a user utilizing a controller to perform the recorded gameplay video in the coaching video, as taught by Hit Box, for the purpose of demonstrating not only what gameplay actions should be performed but how the controller should be manipulated by the user to perform said gameplay actions for the benefit of increasing the pedagogic values of the coaching videos.
Additionally or alternatively, pursuant to MPEP §2120(I)(A)&(B) in case there is a disagreement as to the scope of the phrase “in response to”, Lee et al. teaches: [a video game coaching retrieval system, for playback during a video game, comprising] the server of the cloud gaming system is configured to automatically identify one or more coaching sessions for a select point in gameplay for the game in response to the another user pausing the game to cause the cloud gaming system to access the coach database to perform the automatic identification of the one or more coaching sessions, the select point is identified by the server of the cloud gaming system from game sate of the gameplay by the another user when coaching help requested by the another user (at least at ¶ [0112] (1), wherein a user is stuck on a challenge in a video game (a), pauses the game (b), and the system anticipates that the user needs help (c), and automatically searches for relevant video game footage in the same situation (d), and the footage results are displayed and played back to the user after selection (e,f). See also [0073], wherein steps (2) and (3) are obviated in the invention and the searching of videos occurs directly after pausing). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al.
In re Claim 16, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 13 discloses the claimed invention as shown above. Modified Onda et al. further discloses: wherein the coaching video includes a ratings input controller, the rating input controller enables ratings to be provided to the cloud gaming system […] (at least at Figures 5-7, 9, and ¶ [0130], [0241], wherein coaching sessions are provided praise ratings to produce the evaluation results of the videos to rank their quality. See also ¶ [0263] – [0271] and Figure 18, among others, wherein this ranking is utilized to aid in the selection and presentation of videos to gamers as in ¶ [0262] and Figure 11, wherein the rankings of each video are utilized to display the list of appropriate gameplay videos for a user when making selections). 
It is unclear whether Onda et al discloses sharing the ratings with other users wishing to view or make selections for specific coaching sessions. However, it is now admitted prior art that the concept and advantages of sharing the ratings with other users wishing to view or make selections for specific items were old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Onda et al by showing the video ratings to browsing gamers for the purpose of indicating to the user the effectiveness of a particular video in performing a specific gameplay task.
In re Claim 17, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 13 discloses the claimed invention as shown above. Modified Onda et al. further discloses: generating presentation of the recorded gameplay and the coaching video, the presentation showing the recorded gameplay in action and the user providing instruction regarding the game play, […](at least at Figure 5-7, wherein the recorded gameplay actions are presented along with the coaching video, as taught by Hit Box above). Onda et al. is silent on, but Hit Box teaches the recorded gameplay being rendered on a first portion of the screen and the coaching video being rendered on a second portion of the screen (at least as shown in Figure 1 herein). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to provides the gameplay video and user video in separate areas of a display, Hit Box, for the purpose of enabling a user to view both screens simultaneously for the benefit of increasing the amount of pedagogic information available to the gamer.
In re Claim 20, the previous combination of Onda et al., Hit Box, and/or Lee et al.as applied to claim 13 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the game is provided with a game identifier by the cloud gaming system, wherein at least the game identifier is used for one or more database lookups to a coach database, the database lookups identifying one or more coaching sessions for the select point in the game play for the game by the another user (at least at Figure 3, (570), wherein the game titles is included in the various metadata utilized to store and search for pertinent gameplay videos by users. See Figure 13 and ¶ [0145], [0124] – [0170], [0216] – [0224], etc.).
In re Claim 21, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the automatic identifying of one or more coaching session avoid searching by the user to identify one or more coaching sessions for the select point (See also ¶ [0152] – [0165], and Figures 5-7, particularly [0158], wherein (30) the searching operations performed by the cloud gaming server occur automatically based on the user request which includes gameplay play data/state in [0158] and the user’s video category selection (30), without a user manually searching for and identifying one or more coaching videos. See also Lee as described above).
In re Claim 21, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 discloses the claimed invention as shown above. Onda et al. further discloses: wherein the automatic identifying of one or more coaching session is responsive to the another user providing input to pause the game (See also ¶ [0256]-[0258], and Figure 5 and 17, wherein the searching for coaching videos occurs after the user requests to pause the game and selects a video category).
Additionally or alternatively, pursuant to MPEP §2120(I)(A)&(B) in case there is a disagreement as to the scope of the phrase “is responsive to”, Lee et al. teaches: [a video game coaching retrieval system, for playback during a video game, comprising] the server of the cloud gaming system is configured to automatically identify one or more coaching sessions for a select point in gameplay for the game in response to the another user pausing the game to cause the cloud gaming system to access the coach database to perform the automatic identification of the one or more coaching sessions, the select point is identified by the server of the cloud gaming system from game sate of the gameplay by the another user when coaching help requested by the another user (at least at ¶ [0112] (1), wherein a user is stuck on a challenge in a video game (a), pauses the game (b), and the system anticipates that the user needs help (c), and automatically searches for relevant video game footage in the same situation (d), and the footage results are displayed and played back to the user after selection (e,f). See also [0073], wherein steps (2) and (3) are obviated in the invention and the searching of videos occurs directly after pausing). 
Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to have the system search for and display relevant coaching videos as soon as the user pauses the game, for the purpose of providing relevant videos to the user as quickly as possible for the benefit of avoiding wasting a user’s time with extraneous input criteria and providing usable content more promptly.  
Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over the previous combination of Onda et al., Hit Box, and/or Lee et al., as applied to claim 1 and 13, respectively, in view of Rimon (US Pub. 2014/0364228 A1).
In Claims 8 and 18, the previous combination of Onda et al., Hit Box, and/or Lee et al. as applied to claim 1 and 13, respectively, discloses the claimed invention as shown above. Onda et al. is silent on, but Rimon teaches: [a method of sharing gameplay videos, comprising] filtering the one or more coaching sessions, the filtering using social graph data to identify friends of the user (at least at ¶ [0065], wherein the video clip of a user's gameplay can be posted on a user’s social network, thereby when the other user checks their newsfeed they filter gameplay videos to those only provided by friends within their social network). Thus, it would have been obvious for an individual having ordinary skill in the art at the time the invention was effectively filed to have modified the invention as disclosed by Onda et al. to only show video content provided by friends of the user via social graph information, as taught by Rimon
In Claims 9 and 19, the previous combination of Onda et al., Hit Box, and/or Lee et al., and Rimon as applied to claims 8 and 18, respectively, discloses the claimed invention as shown above. Onda et al. is silent on, however it is now admitted prior art that the concept and advantages of utilizing an API call to obtain social graph information was old and well known to the person of ordinary skill in the art at the time (before the effective filing date) of the invention. Therefore, it would have been obvious to one skilled in the art at the time (before the effective filing date) of the invention to modify the teachings of Onda et al. by utilizing an API call to obtain the social graph information to obtain predictable results of obtaining a user’s friend list from an external location. 
















Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. These include references related to the amended features and the invention in general.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Hunter can be reached on (571) 270-7791.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                                                                    


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See the previous action 10/1/2020 on page 3 for more context
        2 https://www.youtube.com/watch?v=RGcgx9YqynQ 
        3 Lee receives priority support to US provisional 62/206,063 filed 8/17/2015